Rao, Judge:
The appeals for reappraisement listed on schedule “A,” attached to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows;
1. That on or about the dates of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale in the country of exportation for home consumption or for exportation to the United States.
2. That on or about the said dates of exportation, such or similar imported merchandise was not freely offered for sale for domestic consumption in the United States.
3. That the cost of production as defined in Section 402(f) of the Tariff Act of 1930, of the automobiles involved herein is as stated on Schedule “A” annexed.
4. That with regard to automobiles not identified on said Schedule “A,” the proper dutiable value is the appraised value.
5. That the involved appeals may be submitted on this stipulation, the same being limited to the merchandise and issues described herein and abandoned in all other respects.
On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the automobiles identified on said schedule “A” and that such values were as thereon stated. As to all other automobiles, not so identified, I find the values returned by the appraiser.
Judgment will be entered accordingly.